DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 8-11, 13-16, 19-20, and 23-24 are currently pending with claim 20 being previously withdrawn. The previous 112 rejection of claim 22 has been withdrawn as the claim has been canceled.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 8-11, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. US Publication 2013/0134546 (hereinafter Cheng).
Regarding claim 1, Cheng discloses a high-density electrode array (Figure 7, electrodes 702), the array comprising: a plurality of neural electrodes ([0002] and electrodes 702); a top drain (element 716 includes a drain, see Figure 7), a bottom source (element 716 includes a source), a gate (element 716 includes said gate), a wordline (Figure 7 labeled as WL and [0030]) connected to a gate of each of the plurality of neural electrodes (element 716, where the circuit symbol includes the gate connected to the WL, top portion of the symbol in Figure 7); and a bitline connected to the bottom source of each of the plurality of electrodes (Figure 7 labeled as BL and [0030] which is both mechanically and electrically connected to the source), wherein each neural electrode of the plurality of neural electrodes is individually controlled by the wordline and the bitline ([0030] see also Figure 7 which shows the word/bit lines directly 
Regarding claims 4-5, Cheng discloses a bitline control circuit coupled to the bitline (element 718 coupled to bitline as per Figure 7); and a wordline control circuit coupled to the wordline (circuit 716 which is a transistor gate coupled to wordline as per Figure 7, see also [0030]), wherein the wordline control circuit and the bitline control circuit individually control the wordline and the bitline, respectively ([0030] which details the use of the wordline and bitline to control the electrodes individually [0025] which further details the electrodes as being individually addressable).
Regarding claim 8, Cheng discloses that the plurality of neural electrodes are configured as fully compatible with a CMOS fabrication ([0003][0026] which details that the device can be compatible with CMOS processing). 
Regarding claim 9, Cheng discloses that each neural electrode of the plurality of neural electrodes are individually controlled by a wordline control circuit and a bitline control circuit connected to the wordline and the bitline, respectively ([0025] and [0030] which mentions that the lines can be distinct and can include individual transistors that can include a single function, stimulating or monitoring which require a completely 
Regarding claim 10, Cheng discloses that each neural electrode of the plurality of neural electrodes is individually controlled ([0025][0026][0030] which details that each electrode can be used either in a sensing or stimulating configuration which is controlled by the transistors 716 allowing for each electrode to be addressed).
Regarding claim 11, Cheng discloses a neural probe apparatus ([0034]), the apparatus comprising: a neural probe (Figure 10, element 1000 and [0034]): and a chip mounted on the neural probe ([0034]-[0036] which details the chip, and where element 108 is a transistor layer in a wafer which is considered a chip), a high-density electrode array (as mentioned above in rejected claim 1, also Figure 10 at 1100); and a complementary metal-oxide-semiconductor (CMOS) processor (Figure 10, element 1018 which can be a CMOS processor as detailed in [0026]), the high-density electrode array with the plurality of neural electrodes, wordline, bitline, and the crosspoint for individually addressing the electrodes (see contents of rejected claim 1 above, Figure 7 at WL, BL, electrode 702, and cross-point 716). The details of the high-density electrode array are taught above (see contents of rejected claim 1).
Regarding claims 15-16, see contents of rejected claims 4-5 above.
Regarding claim 19, see contents of rejected claim 8 above.
Regarding claim 23, Cheng discloses that each neural electrode of the plurality of neural electrodes further includes an electrode electrically connected to the top drain (electrode 702 which is electrically connected to the FET transistor 716 which inherently .
Claims 2-3, 13-14, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Zhang US Publication 2015/0005610 (hereinafter Zhang).
Regarding claim 2, Cheng discloses electrodes connected to a FET transistor (702 to 716), but is silent on the orientation/configuration specifically being vertical (though it should be noted that without an initial reference point the FET transistor 716 of Cheng can still be considered vertical. With that said, and with what was intended by the limitation, there are a finite number of ways to orient the three known components one of which is taught by Zhang who teaches that the neural electrodes are formed on a top of an array of vertical field-effect transistor (Figures 10-11 elements 128a-c of Zhang, which shows the electrodes in a vertical alignment with the FET components). It would have been obvious to the skilled artisan before the effective filing date to utilize the configuration as taught by Zhang with the device of Cheng as the transistor architectures are art recognized equivalents and would have produced predictable results of controlling the signals to and from the electrodes.
Regarding claim 3, Cheng is silent on the transistor configuration including the wrap-around gate. Zhang teaches the nanowire FET transistor (see above). As the gate is a standard component in a transistor, it would have been obvious to the skilled artisan before the effective filing date to utilize the nanowire FET and gate of Zhang with the device of Cheng as the transistor architectures are art recognized equivalents and 
Regarding claim 13, see contents of rejected claim 2 above.
Regarding claim 14, see contents of rejected claim 3 above.
Regarding claim 23, Cheng discloses an electrode electrically connected to the top drain already (702 being electrically connected to drain which is part of 716). However, as the language is confusing as to whether or not a second electrode is electrically connected to the top drain, Zhang teaches multiple electrode (128a-c) where at least one is electrically connected to the top drain, (see Figures 10-11). It would have been obvious to the skilled artisan before the effective filing date to utilize the (possible) additional electrode as taught by Zhang with the device of Cheng as a mere duplication of parts that would afford the device a larger sensing or stimulating area as is known in the art. 
Regarding claim 24, Cheng discloses a gate, source and drain as part of FET transistor 716, how Cheng is silent as to where the components are with respect to each other. Zhang teaches that the gate is disposed between the top drain and the bottom source (gate 160 between source 152 and drain 154, top and bottom is based on the general orientation and without a point of reference is given minimal patentably distinguishable weight). It would have been obvious to the skilled artisan before the effective filing date to utilize the configuration as taught by Zhang with the device of Cheng as the transistor architectures are art recognized equivalents and would have produced predictable results of controlling the signals to and from the electrodes.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. The claims have been amended to where entirely new art could be applied if desired by the Office. Claim 1 now includes both a top drain (from claim 6) and a bottom source (of claim 2) where claims 1 and 2 are now both different than were previously claimed. Claim 11, though very similar to previous claim 11 now details that “each” electrode of the plurality of electrodes includes the gate, source, drain (this also applies to claim 1). Having multiple electrodes connected to a single gate, top drain, and bottom source is materially different than each electrode of a plurality of electrodes including each of those same pieces. This amendment was not in response to a 112 rejection made by the Office and does change the scope of the claim(s). This of course is entirely moot as the prior art of record still is able to read on the present claim limitations. 
Regarding the arguments with respect to the 103 rejection, it is now moot as it was determined after consulting the Primary Examiner in this art that the transistor 716 of Cheng is in fact a FET transistor though it was not explicitly called such. Given the circuit symbol and three shown electrical pathways for the standard FET transistor components (source, gate, drain), Zhang is no longer required for the previous teaching of the FET components. The Cheng includes a wordline that connects to the gate and a bitline that connects to both the drain and source (electrically). Though it should be noted that “connected” can additionally include mechanically connected which both the wordline and bitline do. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794